 8:20-cv-00193-JFB-MDN Doc # 129 Filed: 02/23/21 Page 1 of 2 - Page ID # 2493




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA

                                                     )
ANDREA GROVE and                                     )
CHRYSTINA WINCHELL,                                  )
individually and on behalf                           )
of similarly situated individuals,                   )       NO. 8:20-CV-00193-JFB-MDN
                                                     )
               Plaintiffs,                           )
                                                     )
       v.                                            )
                                                     )
MELTECH, INC.,                                       )
H&S CLUB OMAHA, INC.,                                )
and SHANE HARRINGTON,                                )
                                                     )
               Defendants.                           )
                                                     )

               PLAINTIFFS’ SUPPLEMENTAL MOTION TO DISQUALIFY
                             DEFENDANTS’ COUNSEL


       I.      INTRODUCTION

       Plaintiffs Andrea Grove and Chrystina Winchell seek to supplement their Motion to

Disqualify Attorney Evan Spencer, filed on February 18, 2021 (Dkt. 124). Following the

contempt hearing which took place on February 19, 2021, Defendant Harrington has announced

to Club Omaha dancers that he was retiring from the club and moving to Florida, and that

Attorney Spencer would be one of the people taking over the day-to-day operations of the club.

Mr. Spencer’s active involvement in Club Omaha operations warrants immediate disqualification

on the ground that Mr. Spencer is a necessary witness in this case. Plaintiffs therefore request

that Attorney Spencer be disqualified as counsel for Defendants.
 8:20-cv-00193-JFB-MDN Doc # 129 Filed: 02/23/21 Page 2 of 2 - Page ID # 2494




DATED:         February 23, 2021             Respectfully submitted,

                                             ANDREA GROVE, and
                                             CHRYSTINA WINCHELL,
                                             on behalf of themselves
                                             and all others similarly situated,

                                             By their attorneys,


                                             /s/ Olena Savytska
                                             Harold Lichten
                                             Olena Savytska
                                             LICHTEN & LISS-RIORDAN, P.C.
                                             729 Boylston Street, Suite 2000
                                             Boston, MA 02116
                                             (617) 994-5800
                                             hlichten@llrlaw.com
                                             osavytska@llrlaw.com




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 23 day of February, 2021, a copy of the foregoing document
was filed electronically through the Court’s CM/ECF system, which will send notice of this
filing to all counsel of record.

                                             /s/ Olena Savytska
                                                     Olena Savytska, Esq.
